446 F.2d 891
In the Matter ofPIONEER BOOK PUBLISHERS, INC., Bankrupt.John NICHOLAS, Trustee, Appellant,v.PUBLISHERS COLLECTION SERVICE, INC., etc., the MiamiNational Bank, etc., Appellee.No. 71-1639 Summary Calendar.**Rule 18, 5th Cir.; See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5th Cir., 1970,431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Sept. 7, 1971, Rehearing Denied Oct. 1, 1971.

Allen Kornblum, Miami, Fla., Stanley D. Caidin, Caidin, Rothenberg, Kogan & Kornblum, North Miami Beach, Fla., for appellant.
Robert L. Floyd, L. Edward McClellan, Jr., Miami, Fla., Harrison & Kornbluh, Frates, Floyd, Pearson & Stewart, Miami, Fla., for appellees.
Appeal from the United States District Court for the Southern District of Florida, 320 F. Supp. 1200, James Lawrence King, Judge.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir. 1970, 430 F.2d 966